In a proceeding pursuant to CPLR article 78 to review a determination of the Zoning Board of Appeals of the Village of Kings Point denying petitioner’s application for an area variance, upon a rehearing, the appeal is from a judgment *699of the Supreme Court, Nassau County (Becker, J.), entered January 31, 1984, which dismissed the petition.
Judgment affirmed, with costs.
Respondents’ determination that petitioner did not pursue a landfill permit in good faith is supported by substantial evidence. Accordingly, petitioner did not establish practical difficulties sufficient to warrant the grant of an area variance (see Matter of National Merritt v Weist, 41 NY2d 438). Gibbons, J. P., O’Connor, Weinstein and Lawrence, JJ., concur.